Citation Nr: 1207236	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-08 018 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel.  

3.  Entitlement to service connection for a chronic cardiovascular disorder to include coronary artery disease and myocardial infarction residuals.  

4.  Entitlement to an initial disability evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to May 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Albuquerque, Regional Office (RO) which, in pertinent part, increased the disability evaluation for the Veteran's left foot cold injury residuals from 10 to 20 percent; effectuated the award as of March 27, 2001; and denied an increased evaluation for the Veteran's right foot cold injury residuals.  In April 2004, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a back disorder.  In February 2005, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a back disorder; granted service connection for lumbar spine degenerative disc disease; assigned a 40 percent evaluation for that disability; effectuated the award as of August 15, 2003; and denied service connection for posttraumatic stress disorder (PTSD).  

In September 2005, the RO denied service connection for spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel; a TDIU; and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In September 2006, the RO denied service connection for coronary artery disease and myocardial infarction residuals.  

In August 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran raised the issue of compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel.  In November 2009, the Board reframed the issues on appeal to include entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel; denied increased evaluations for the Veteran's right foot cold injury residuals and left foot cold injury residuals; denied an effective date prior to August 15, 2003, for the award of service connection for lumbar spine degenerative disc disease; and remanded the issues of service connection for chronic spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel; compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel; service connection for both PTSD and coronary artery disease with  myocardial infarction residuals; the evaluation of the Veteran's lumbar spine degenerative disc disease; a TDIU; and special monthly compensation based on the need for regular aid and attendance or at the housebound rate to the RO for additional action.  

In June 2011, the RO granted service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of October 13, 2004.  

The Board has reframed the issue of service connection for coronary artery disease and myocardial infarction residuals as entitlement to service connection for a chronic cardiovascular disorder to include coronary artery disease and myocardial infarction residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
 
This appeal is REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In reviewing the record, the Board observes that the Veteran has not been provided a VCAA notice which addresses the issue of compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated the regulations which empowered the Board to issue written notification of the VCAA to appellants.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

A December 2002 VA spinal cord injury evaluation indicates that the Veteran reported that he had "been denied [Social Security Administration (SSA) disability] benefits several times."  Documentation of the Veteran's claim for SSA disability benefits and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Clinical documentation dated after August 2008 is not of record.  VA should obtain all relevant VA and private documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure that all notification and development action required by the VCAA is completed.  The RO should ensure that the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011) are fully met, particularly with respect to the issue of compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic spastic paraplegia of the lower extremities with a neurogenic bladder and a neurogenic bowel.  

2.  Contact the Veteran and request that he provide information as to all treatment of his chronic spastic paraplegia, chronic cardiovascular disorder; and service-connected disabilities after August 2008, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after August 2008.  

4.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the award or denial for incorporation into the record.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

